DETAILED ACTION
1.          Claims 1 and 3-25 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 11/24/2021, the Office acknowledges the current status of the claims: claims 1, 3-14, 16-18, and 20 have been amended, claim 2 has been canceled, claims 21-25 have been added, and no new matter appears to be included.

Response to Arguments
3.          Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Examiner addresses each of the Applicant’s concerns in the following description.
     a) Applicant argues “Nagarajan fails to disclose all of the elements of the amended claims, as required by 35 U.S.C. §102(a)(2), and provides no apparent reason for modification to include such features” (see Remarks, pages 9-10). Examiner respectfully disagrees. As outlined in the Office action mailed on 8/24/2021, Nagarajan discloses first and second categorizations of VLANs on one or more access points based on first and second communication statistics in at least [0135-0136], [0168-0170], and [0186-0187]. These portions of Nagarajan disclose “categorizations” as models that are stored at centralized network elements based on collected statistics, the collected statistics including state information related to VLANs. See also [0028-0029], [0067], and [0127]. These models represent configurations which are categorizations for the 
Examiner respectfully maintains the rejections with the following, additional recitations in view of the amendments received in the Office on 11/24/2021.

Claim Rejections - 35 USC § 112
4.          Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claims 11-19 recite “The system of claim 0”. This is improper claim dependency.

Claim Rejections - 35 USC § 102
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.       Claims 1, 10, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0351791 A1 to Nagarajan et al. (hereinafter “Nagarajan”).
            Regarding Claim 1, Nagarajan discloses a method, comprising:
     collecting, from a plurality of access points (APs), communication statistics of first network communications occurring over a plurality of uniquely identified virtual local area networks (VLANs) (Nagarajan: Figure 1C with [0061-0067] – describing (as background for context) a plurality of connections between at least a plurality of access points in a VLAN, the plurality of connections/links having one or more configurations. See also [0132] and [0135] – configurations at a plurality of stages in the network is compared to a model to determine misconfigurations. See also [0167-0168].),
     categorizing, by one or more hardware processors, each of the VLANs based on the communication statistics, the categorizing including assigning a first category indicative of a multi-AP characterization to a first VLAN of the plurality of uniquely identified VLANs based on the first communication statistics of the associated with the first VLAN and at least two APs of the plurality of APs (Nagarajan: [0135-0136] – corresponds to storing elements of the network (i.e., VLANs) 
     detecting, by the one or more hardware processors, errors in second network communications on the first VLAN at a first AP of the plurality of APs, the first AP configured to forward traffic of the first VLAN to a port on a network component (Nagarajan: [0064], [0132], [0135], [0167-0168] and Figure 1C – misconfigurations of one or more configurations corresponding to, for example, links of particular VLAN IDs including port configurations with access points (AP), may be determined based on system analysis.);
     assigning, by the one or more hardware processors, a second category indicative of a single-AP characterization to the first VLAN based on second communication statistics of the second network communications on the first VLAN at the first AP of the plurality of APs (Nagarajan: [0132-0135] with Figure 2E – corresponds to one or more parameters/configurations categorized in one or more models and are compared in an equivalency check.);
     in response to determining the first category and the second category are equivalent, determining whether the VLAN is misconfigured (Nagarajan: [0132-0135] with Figure 2E – corresponds to one or more parameters/configurations categorized in one or more models and are compared in an equivalency check. See also [0184-0187] - violations (errors) are determined according to at least incomplete configurations, conflicting configurations, and unused configurations.); and
     generating an output based on the determination of whether the VLAN is misconfigured (Nagarajan: [0184-0187] – corresponds to outputting configuration error events.).            

            Claims 10 and 20, directed to device and articles of manufacture embodiments, respectively, of claim 1, recite similar features as claim and are therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Nagarajan further discloses the system in at least Figures 7 and 8, and further discloses the medium in at least [0216].
            Regarding Claim 19, Nagarajan discloses the system of claim 10, wherein generating the output comprises programmatically reconfiguring the network component based on the network component being misconfigured (Nagarajan: [0158-0159] – corresponds to alerting to reconfigure of a node based on a failure determined according to a topological map or model.).

Claim Rejections - 35 USC § 103
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.         Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of United States Patent Application Publication 2019/0281078 A1 to Salazar et al. (hereinafter “Salazar”).
             Regarding Claim 3, Nagarajan discloses the method of claim 1, but does not expressly disclose modeling through machine learning, per se.
            However, this feature cannot be considered new or novel in the presence of Salazar. Salazar is similarly concerned with determining inconsistencies in a VLAN network (Salazar: [0002] with [0053] describing management of layer-2 (VLANs, as an example) information.). Salazar further discloses providing features derived from the collected first communication statistics to a machine learning model (Salazar: [0030-0036] – corresponds to collecting statistics relating to an “anomalies” relating to behavioral statistics of a plurality of devices/connections in the network. See also [0038] – different machine learning model techniques may derive a model based on normal or wherein the categorizing of each of the VLANs is based on the machine learning model (Salazar: [0053-0080] – included in the machine learning algorithm is a rule set that incorporates at least VLAN configurations (and behaviors at ports) for predicting a type of behavior, suggesting a “categorization” of at least VLANs.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Nagarajan in view of the method of Salazar to categorize VLANs by machine modeling for the reasons of mitigating problematic VLAN behaviors (Salazar: [0013]).
           Regarding Claim 4, the combination of Nagarajan and Salazar discloses the method of claim 3, wherein Salazar further discloses [further comprising] determining an indication of network traffic consistency of the first VLAN based on the collected first communication statistics (Salazar: [0030-0037] – corresponds to detecting anomalies (lack of consistency) of certain parameters in the VLAN including traffic patterns.), and providing the indication to the machine learning model (Salazar: [0038-0041] – corresponds to reporting anomaly detection via machine learning techniques.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Nagarajan in view of the method of Salazar to categorize VLANs by machine modeling for the reasons of mitigating problematic VLAN behaviors (Salazar: [0013]).
Claims 11 and 12, dependent upon claim 10, recite similar features as claims 3 and 4, respectively, and are therefore rejected upon the same grounds as claims 3 and 4. Please see above rejections of claims 3 and 4.

12.          Claims 5, 6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nagarajan and Salazar, and further in view of United States Patent Application 2015/0333992 A1 to Vasseur et al. (hereinafter “Vasseur”).
            Regarding Claim 5, the combination of Nagarajan and Salazar discloses the method of claim 3, wherein the combination collects statistics for a VLAN (see above claim 1 and claim 3), but the combination does not expressly disclose [further comprising] determining a data throughput indication of the first VLAN based on the collected communication statistics, and providing the data throughput indication to the machine learning model.
            However, this feature cannot be considered new or novel in the presence of Vasseur. Vasseur is similarly concerned with determining network deficiencies (Vasseur: [0017]). Vasseur discloses determining a data throughput indication based on the collected first communication statistics (Vasseur: [0038] – measured/collected statistics include at least bandwidth throughput.), and providing the data throughput indication to the machine learning model (Vasseur: [0036], [0038], and [0042] – corresponds to exporting the metrics to generate an analytical model.).

            Regarding Claim 6, the combination of Nagarajan and Salazar discloses the method of claim 3, wherein the combination collects statistics for a VLAN (see above claim 1 and claim 3), but the combination does not expressly disclose [further comprising] determining a packet throughput of the first VLAN based on the collected communication statistics, and providing the packet throughput to the machine learning model.
            However, this feature cannot be considered new or novel in the presence of Vasseur. Vasseur is similarly concerned with determining network deficiencies (Vasseur: [0017]). Vasseur discloses determining a packet throughput of the first VLAN based on the collected first communication statistics (Vasseur: [0051] - measured/collected statistics include at least traffic flow measured in packets per second or bytes per second.), and providing the packet throughput to the machine learning model (Vasseur: [0043-0045] and [0036-0038] - corresponds to exporting the metrics to generate an analytical model.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of VLAN statistics in the combination in view of the method of Vasseur to include data throughput as a metric in 
            Claims 13 and 14, dependent upon claim 11, recite similar features as claims 5 and 6, respectively, and are therefore rejected upon the same grounds as claims 5 and 6. Please see above rejections of claims 5 and 6.

            Regarding Claim 15, the combination of Nagarajan and Salazar discloses the system of claim [0], but does not expressly disclose the operations further comprising determining a site location of the first AP, and providing the site location to the machine learning model.
            However, this feature cannot be considered new or novel in the presence of Vasseur. Vasseur is similarly concerned with determining network deficiencies (Vasseur: [0017]). Vasseur discloses determining a site location of the first AP (Vasseur: [0019-0029] – corresponds to determining a topology of a network that includes identifying routers (access points) as either customer edge routers or provider edge routers.), and providing the site location to the machine learning model (Vasseur: [0101-0103] – corresponds to applying network statistics and a node location in an analysis model to determine an anomaly event, suggesting the model requires at least the location of the node ID and location.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of VLAN statistics in the combination in view of the method of Vasseur to include device location in data . 

Allowable Subject Matter
13.         Claims 7-9 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.         Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
15.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 5, 2022